DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/19 and 6/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 1-12 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stirring mechanism that stirs liquid…in a non-contact manner” in line 3 of claim 1, and “non-contact type stirring mechanism… in which the stirring mechanism starts to stir” in lines 4-6 of claim 12.
Applicants describe the stirring mechanism as #124 in Figures 1, 3 and [20, 24-25, 28, 36-37, 38] of the specification and state that the stirring mechanism performs ultrasonic [28] and/or rotational stirring [37-38].  However, it is unclear exactly what structures applicants intend to cover by the term “stirring mechanism” since applicants to not clearly tie the mechanism to specific structures, and it is also unclear what “non-contact” is describing and how any of these described features including rotational stirring or ultrasonic stirring would be able to perform stirring without contact.  For purposes of examination, the examiner will interpret the stirring mechanism performing non-contact stirring to be satisfied by any of an ultrasonic stirrer or any rotational stirrer, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as they do not set forth a claim capable of performing the purpose of the analyzer device (analysis).  Specifically, no claims or limitations are directed towards any type of analytical unit, detector, or sensor that would perform analysis. Therefore, it is unclear whether or not an analytical structure is required. Specifically, the preamble recites an automatic analyzer; however, there is no device capable of analysis (sensor, detector, etc…) in the body of the claim. Because analysis appears to be the purpose of the device, then it is unclear what structure is capable of performing the analysis since no analysis structure is positively recited in the claim body. Because there is no structure positively recited in the claim body, the examiner believes that applicants are missing essential analytical features to perform the claimed function.  Further, it is unclear if an analytical structure is or is not required, and there is some ambiguity as to what structure applicants are intending to impart on the analysis device in the preamble. The examiner suggests that some type of structure capable of performing the purpose of the device (analysis) be recited in the claim body. 
Claim limitation “stirring mechanism that stirs liquid…in a non-contact manner” in line 3 of claim 1, and “non-contact type stirring mechanism… in which the stirring mechanism starts to stir” in lines 4-6 of claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicants describe the stirring mechanism as #124 in Figures 1, 3 and [20, 24-25, 28, 36-37, 38] of the specification and state that the stirring mechanism performs ultrasonic [28] and/or rotational stirring [37-38].  However, it is unclear exactly what structures applicants intend to cover by the term “stirring mechanism” since applicants to not clearly tie the mechanism to specific structures, and it is also unclear what “non-contact” is describing and how any of these described features including rotational stirring or ultrasonic stirring would be able to perform stirring without contact.  For purposes of examination, the examiner will interpret the stirring mechanism performing non-contact stirring to be satisfied by any of an ultrasonic stirrer or any rotational stirrer, and equivalents thereof.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding stirring in a non-contact manner as recited in lines 3-4 of claim 1, it is unclear what is attempting to be described. Although the limitation is interpreted under 112f (see above), it is still ambiguous as to what or how stirring can take place in a non-contact manner. Is the liquid not contacted by the stirring device/mechanism?
Claims 2-11 are rejected based on further claim dependency.
Regarding claim 8, it is unclear how the stirring speed is changed as recited in line 2.  Because the stirring mechanism is unclear, and because it does not appear to automatically include a stirring speed, then it is unclear what speed is being referred to, or how that stirring speed is achieved.
Regarding claim 9, it is unclear how the stirring mechanism has a stirring speed as recited in line 4.  Because the stirring mechanism is unclear, and because it does not appear to automatically include a stirring speed, then it is unclear what speed is being referred to, or how that stirring speed is achieved.
As to claim 10, it is unclear how the reagent container becomes inclined, or how an inclination occurs as recited in line 4.  The stirring mechanism is unclear, and it does not automatically include the ability to change the angle/inclination of the container, and therefore, it is unclear what or how this inclination is achieved.
With respect to claim 11, it is unclear what is attempting to be recited by “is temperature controlled”.  Is there a structure to control the temperature by heating or cooling?  Is the stirring mechanism just used in an ambient or controlled environment, and the environment in which the stirring mechanism is in is what controls the temperature?
Claim 12 is rejected as it does not set forth a claim capable of performing the purpose of the method (analysis).  Specifically, no claims or limitations are directed towards any type of analytical unit, detector, or sensor that would perform analysis. Therefore, it is unclear whether or not an analytical structure is required. Specifically, the preamble recites an analysis; however, there is no device capable of analysis (sensor, detector, etc…) or any method performing analysis in the body of the claim. Because analysis appears to be the purpose of the method, then it is unclear what structure is capable of performing the analysis since no analysis structure is positively recited in the claim body. Because there is no structure or analysis method step positively recited in the claim body, the examiner believes that applicants are missing essential analytical features to perform the claimed function.  Further, it is unclear if an analytical structure or method step is or is not required, and there is some ambiguity as to what structure or process applicants are intending to impart on the analysis method in the preamble. The examiner suggests that some type of structure and related process performing the purpose of the method (analysis) be recited in the claim body. 
Regarding stirring in a non-contact type stirring mechanism as recited in line 4 and 6 of claim 12, it is unclear what is attempting to be described. Although the limitation is interpreted under 112f (see above), it is still ambiguous as to what or how stirring can take place in a non-contact manner. Is the liquid not contacted by the stirring device/mechanism?
With respect to the non-contact “type” stirring mechanism of claim 12, it is unclear what applicants are attempting to define.  It is unclear what “type” is intending to convey where these limitations are rendered indefinite (see MPEP 2173.05(b)).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102a1/a2 as being anticipated by Toyoshima et al (US 20120149127; hereinafter “Toyoshima”).
As to claim 12, Toyoshima teaches an analysis method (Toyoshima; Title, Figs. 2, 4-6) comprising: 
a step in which a carrying mechanism carries a reaction container containing a sample from a reaction container disk to a non-contact type stirring mechanism and installs the reaction container in the stirring mechanism (Toyoshima teaches carrying mechanism 30 moving container from disk 9 to stirring mechanism 11; [43]. As best understood, Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]); 
a step in which the stirring mechanism starts to stir the sample contained in the reaction container; a step in which a reagent dispensing mechanism discharges a reagent to the reaction container after the stirring mechanism starts the stirring (Toyoshima teaches discharging reagents using reagent dispensing mechanism 61, then stirring, where the reagents are then removed after stirring, and then reagents are added again; [62, 70, 73, 75, 76, 77]. Toyoshima teaches the discharging and stirring are repeated many times; [67]); and 
a step in which the carrying mechanism returns the reaction container, to which the reagent is discharged, from the stirring mechanism to the reaction container disk (Toyoshima teaches carrying mechanism 30 moving container back to disk; [43]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 20120149127; hereinafter “Toyoshima”) in view of Yamato et al (US 20110020948; hereinafter “Yamato”).
As to claim 1, Toyoshima teaches an automatic analyzer  (Toyoshima; Title, Figs. 2, 4-6) comprising: 
a reaction container disk that holds a reaction container (Toyoshima teaches reaction disk 9); 
a stirring mechanism that stirs liquid contained in the reaction container in a non-contact manner (As best understood, Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]); 
a carrying mechanism that carries the reaction container between the reaction container disk and the stirring mechanism (Toyoshima teaches carrying mechanism 30 moving container from disk 9 to stirring mechanism 11; [43]); 
a reagent dispensing mechanism that suctions and discharges a reagent, wherein the stirring mechanism is provided at a position where the reagent dispensing mechanism discharges the reagent, and the reagent dispensing mechanism discharges the reagent to the reaction container installed in the stirring mechanism (Toyoshima teaches suctioning/discharging reagents using reagent dispensing mechanism 61, then stirring, where the reagents are then removed after stirring, and then reagents are added again; [62, 70, 73, 75, 76, 77]. Toyoshima teaches the discharging and stirring are repeated many times; [67].  The process of discharging takes place at the stirring mechanism 70/71).
Note: The instant Claims contain a large amount of functional language (ex: “that…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Toyoshima does not specifically teach a reagent disk that holds a reagent container; and a reagent dispensing mechanism that suctions and discharges a reagent contained in the reagent container, and the reagent dispensing mechanism that suctions a reagent in the reagent container and discharges the suctioned reagent to the reaction container installed in the stirring mechanism.  However, Yamato teaches the analogous art of an analyzer (Yamato; Title, Fig. 2) with a reagent disk that holds a reagent container (Yamato teaches reagent disk 11 or 12; [58] Fig. 2); and a reagent dispensing mechanism that suctions and discharges a reagent contained in the reagent container, and the reagent dispensing mechanism that suctions a reagent in the reagent container and discharges the suctioned reagent to the reaction container installed in the stirring mechanism (Yamato teaches reagent dispenser 23 suctioning from a reagent container on the disk and then discharging the reagent to the reaction container held by the stirring mechanism 27 at position 38; [58] Fig. 2). It would have been obvious to one of ordinary skill in the art to have modified the reagent dispenser which dispenses into the reaction container in the stirring mechanism of Toyoshima to have aspirated the reagent from a reagent disk and then dispensed the aspirated reagent into the reaction container as in Yamato because Yamato teaches that it is a well-known configuration of an analyzer to aspirate reagents from a reagent disk (Yamato; [58] Fig. 2).
As to claim 2, Toyoshima teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism starts to discharge the reagent after the stirring mechanism starts to stir the liquid contained in the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 3, Toyoshima teaches the automatic analyzer according to claim 1, wherein the stirring mechanism stirs the liquid contained in the reaction container before the reagent dispensing mechanism completely discharges a predetermined amount of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 4, Toyoshima teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism changes an amount per unit time of the reagent to be discharged, based on a total amount of the reagent discharged to the reaction container or a period of time elapsed from the start of discharge of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 5, Toyoshima teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism discharges the reagent such that a relation of V.sub.A≤V.sub.B is established, where V.sub.A represents an amount per unit time of the liquid to be discharged after T.sub.A seconds from the start of discharge of the reagent to the reaction container, and V.sub.B represents an amount per unit time of the liquid to be discharged after T.sub.B seconds (where T.sub.A≤T.sub.B) from the start of discharge of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 6, Toyoshima teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism intermittently discharges the reagent to the reaction container several times, and the stirring mechanism stirs the liquid contained in the reaction container while the reagent dispensing mechanism stops discharging the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 7, Toyoshima teaches the automatic analyzer according to claim 6, wherein the reagent dispensing mechanism discharges the reagent to the reaction container several times such that a relation of V.sub.N≤V.sub.N+1 is established, where V.sub.N represents an amount of the liquid to be discharged at an N-th time and V.sub.N+1 represents an amount of the liquid to be discharged at an (N+1)-th time (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 8, Toyoshima teaches the automatic analyzer according to claim 6, wherein the stirring mechanism changes a stirring speed based on a total amount of the reagent discharged to the reaction container by the reagent dispensing mechanism or a period of time elapsed from the start of discharge of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations.  As best understood, Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]. The examiner believes that the motors or oscillation would be able to be controlled to change the speed).
As to claim 9, Toyoshima teaches the automatic analyzer according to claim 6, wherein the stirring mechanism stirs the liquid contained in the reaction container such that a relation of U.sub.N≥U.sub.N+1 is established, where U.sub.N represents a stirring speed performed after the reagent dispensing mechanism discharges the reagent N times and U.sub.N+1 represents a stirring speed performed after the reagent dispensing mechanism discharges the reagent (N+1) times (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Toyoshima teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations. As best understood, Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]. The examiner believes that the motors or oscillation would be able to be controlled to change the speed).
As to claim 11, Toyoshima teaches the automatic analyzer according to claim 6, wherein the stirring mechanism is temperature-controlled (Because there is no structure being recited, the examiner is interpreting the stirring mechanism to be temperature controlled because the stirring mechanism is used in an ambient or controlled environment (i.e. a laboratory), and the environment in which the stirring mechanism is in is what controls the temperature. Further, the analyzer is capable of having its temperature controlled; see MPEP 2114).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 20120149127; hereinafter “Toyoshima”) in view of Yamato et al (US 20110020948; hereinafter “Yamato”) in view of Harada et al (Translation of JP2013246090; already of record; hereinafter “Harada”).
As to claim 10, Toyoshima teaches the automatic analyzer according to claim 6, with the stirring mechanism and the reagent dispensing mechanism bringing a nozzle for discharging the reagent into contact with or in close proximity to an inner wall of the reaction container (The modification in claim 1 above results in a reagent dispensing mechanism with a nozzle which would bring the nozzle into close proximity of the container wall to dispense the reagent while at the stirring mechanism; see claim 1 above). 
Toyoshima does not specifically teach the stirring mechanism stops the stirring of the reaction container at a first position and a second position where an inclination of the reaction container with respect to a vertical direction is larger than that at the first position, and the reagent dispensing mechanism brings a nozzle for discharging the reagent into contact with or in close proximity to an inner wall of the reaction container when the reaction container is stopped at the second position.
“When” the reaction container is stopped at the second position does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
However, Harada teaches the analogous art of an analyzer with a stirring mechanism, where the stirring mechanism stops the stirring of the reaction container at a first position and a second position where an inclination of the reaction container with respect to a vertical direction is larger than that at the first position (Harada teaches the stirring mechanism rotating with an inclination of 10 degrees shown in figure 2 where the right side of the container at that position is higher than when the right side of the container would be rotated to the other side; Figs. 1-3, 5-6 [34-39, 42-51, 58-59]). It would have been obvious to one of ordinary skill in the art to have modified the stirring mechanism which has reagent dispensed into the container at the stirring mechanism of Toyoshima to include the rotating mechanism which rotates the container at an incline as in Harada, the resulting combination being the nozzle of Toyoshima discharging the reagent at any position of the stirring mechanism including the second position, because Harada teaches that using the inclined stirring mechanism helps to agitate the reaction fluid (Harada; [35-36]) and that high speed stirring is achieved thereby providing sufficient stirring performance (Harada; [14]), and that the stirring mechanism of Harada does not impair accuracy management and has a simple configuration (Harada; [16, 19]).
As to claim 11, Toyoshima teaches the automatic analyzer according to claim 6, wherein the stirring mechanism is temperature-controlled (Because there is no structure being recited, the examiner is interpreting the stirring mechanism to be temperature controlled because the stirring mechanism is used in an ambient or controlled environment (i.e. a laboratory), and the environment in which the stirring mechanism is in is what controls the temperature. Further, the analyzer is capable of having its temperature controlled; see MPEP 2114).
If it is deemed that Toyoshima does not specifically teach that the stirring mechanism is temperature controlled, then Harada teaches the analogous art of an analyzer with a stirring mechanism which is temperature controlled  (Harada teaches a stirring mechanism with a temperature control unit; Figs. 1-3, 5-6 [36-38]). It would have been obvious to one of ordinary skill in the art to have modified the stirring mechanism of Toyoshima to include a temperature control unit as in Harada because Harada teaches that the temperature control unit reduces the influence of outside air temperature and improves the accuracy of temperature control (Harada; [38]).


Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato et al (US 20110020948; hereinafter “Yamato”) alone or in view of Toyoshima et al (US 20120149127; hereinafter “Toyoshima”).
As to claim 1, Yamato teaches an automatic analyzer (Yamato; Fig. 2 [58]) comprising: 
a reaction container disk that holds a reaction container (Yamato teaches disk 16); 
a stirring mechanism that stirs liquid contained in the reaction container in a non-contact manner (As best understood, Yamato teaches that 27 can be used to stir the cuvette between position 38 and reaction disk 16; [58]); 
a carrying mechanism that carries the reaction container between the reaction container disk and the stirring mechanism; (Yamato teaches catcher 27 to move the container between 16 and position 38; [58]); and 
a reagent disk that holds a reagent container (Yamato teaches reagent disk 11 or 12; [58] Fig. 2); 
a reagent dispensing mechanism that suctions and discharges a reagent contained in the reagent container, wherein the stirring mechanism is provided at a position where the reagent dispensing mechanism discharges the reagent, and the reagent dispensing mechanism discharges the reagent, which is sucked from the reagent container, to the reaction container installed in the stirring mechanism (Yamato teaches reagent dispenser 23 suctioning from a reagent container on the disk and then discharging the reagent to the reaction container held by the stirring mechanism 27 at position 38; [58] Fig. 2).
Note: The instant Claims contain a large amount of functional language (ex: “that…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
If it is deemed that Yamato does not specifically teach a separate carrying mechanism and stirring mechanism, then Toyoshima teaches the analogous art of an automatic analyzer  (Toyoshima; Title, Figs. 2, 4-6) with a stirring mechanism that stirs liquid contained in the reaction container in a non-contact manner (As best understood, Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]);  a carrying mechanism that carries the reaction container between the reaction container disk and the stirring mechanism (Toyoshima teaches carrying mechanism 30 moving container from disk 9 to stirring mechanism 11; [43]). It would have been obvious to one of ordinary skill in the art to have modified the carrying mechanism and stirring mechanism of Yamato to be independent features as in Toyoshima because Toyoshima teaches that it is well-known to configure the stirring mechanism and carrying mechanism to be independent structures (Toyoshima; Figs. 2, 4-6), and one of ordinary skill in the art would have found it advantageous to be able to independently control each part in order save time such that each part could be operated independently while the other part was in use.
As to claim 2, Yamato teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism starts to discharge the reagent after the stirring mechanism starts to stir the liquid contained in the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 3, Yamato teaches the automatic analyzer according to claim 1, wherein the stirring mechanism stirs the liquid contained in the reaction container before the reagent dispensing mechanism completely discharges a predetermined amount of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 4, Yamato teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism changes an amount per unit time of the reagent to be discharged, based on a total amount of the reagent discharged to the reaction container or a period of time elapsed from the start of discharge of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 5, Yamato teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism discharges the reagent such that a relation of V.sub.A≤V.sub.B is established, where V.sub.A represents an amount per unit time of the liquid to be discharged after T.sub.A seconds from the start of discharge of the reagent to the reaction container, and V.sub.B represents an amount per unit time of the liquid to be discharged after T.sub.B seconds (where T.sub.A≤T.sub.B) from the start of discharge of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 6, Yamato teaches the automatic analyzer according to claim 1, wherein the reagent dispensing mechanism intermittently discharges the reagent to the reaction container several times, and the stirring mechanism stirs the liquid contained in the reaction container while the reagent dispensing mechanism stops discharging the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 7, Yamato teaches the automatic analyzer according to claim 6, wherein the reagent dispensing mechanism discharges the reagent to the reaction container several times such that a relation of V.sub.N≤V.sub.N+1 is established, where V.sub.N represents an amount of the liquid to be discharged at an N-th time and V.sub.N+1 represents an amount of the liquid to be discharged at an (N+1)-th time (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations).
As to claim 8, Yamato teaches the automatic analyzer according to claim 6, wherein the stirring mechanism changes a stirring speed based on a total amount of the reagent discharged to the reaction container by the reagent dispensing mechanism or a period of time elapsed from the start of discharge of the reagent to the reaction container (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations. As best understood, Yamato teaches the stirring mechanism which would be capable of changing speeds; see claim 1 above. Further, the modification to include the stirrer of Toyoshima was made in claim 1 above, where Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]. The examiner believes that the motors or oscillation would be able to be controlled to change the speed).
As to claim 9, Yamato teaches the automatic analyzer according to claim 6, wherein the stirring mechanism stirs the liquid contained in the reaction container such that a relation of U.sub.N≥U.sub.N+1 is established, where U.sub.N represents a stirring speed performed after the reagent dispensing mechanism discharges the reagent N times and U.sub.N+1 represents a stirring speed performed after the reagent dispensing mechanism discharges the reagent (N+1) times (The examiner notes that the recited limitations towards how the dispensing mechanism and stirring mechanism function are matters of intended use/function, thereby failing to further limit the analyzer beyond that of a capability; see MPEP 2114.  Modified Yamato teaches the reagent dispensing mechanism and stirring mechanism above which are capable of the recited limitations. As best understood, Yamato teaches the stirring mechanism which would be capable of changing speeds; see claim 1 above. Further, the modification to include the stirrer of Toyoshima was made in claim 1 above, where Toyoshima teaches non-contact stirring mechanism 70/71 which hold and oscillate to stir the containers but do not contact the liquid; [65, 66, 79]. The examiner believes that the motors or oscillation would be able to be controlled to change the speed).
As to claim 11, Yamato teaches the automatic analyzer according to claim 6, wherein the stirring mechanism is temperature-controlled (Because there is no structure being recited, the examiner is interpreting the stirring mechanism to be temperature controlled because the stirring mechanism is used in an ambient or controlled environment (i.e. a laboratory), and the environment in which the stirring mechanism is in is what controls the temperature. Yamato teaches an enclosed space in figure 1.  Further, the analyzer is capable of having its temperature controlled; see MPEP 2114).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato et al (US 20110020948; hereinafter “Yamato”) alone or in view of Toyoshima et al (US 20120149127; hereinafter “Toyoshima”), and in further view of Harada et al (Translation of JP2013246090; already of record; hereinafter “Harada”).
As to claim 10, Yamato teaches the automatic analyzer according to claim 6, with the stirring mechanism and the reagent dispensing mechanism bringing a nozzle for discharging the reagent into contact with or in close proximity to an inner wall of the reaction container (The modification in claim 1 above results in a reagent dispensing mechanism with a nozzle which would bring the nozzle into close proximity of the container wall to dispense the reagent while at the stirring mechanism; see claim 1 above). 
Yamato does not specifically teach the stirring mechanism stops the stirring of the reaction container at a first position and a second position where an inclination of the reaction container with respect to a vertical direction is larger than that at the first position, and the reagent dispensing mechanism brings a nozzle for discharging the reagent into contact with or in close proximity to an inner wall of the reaction container when the reaction container is stopped at the second position.
“When” the reaction container is stopped at the second position does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
However, Harada teaches the analogous art of an analyzer with a stirring mechanism, where the stirring mechanism stops the stirring of the reaction container at a first position and a second position where an inclination of the reaction container with respect to a vertical direction is larger than that at the first position (Harada teaches the stirring mechanism rotating with an inclination of 10 degrees shown in figure 2 where the right side of the container at that position is higher than when the right side of the container would be rotated to the other side; Figs. 1-3, 5-6 [34-39, 42-51, 58-59]). It would have been obvious to one of ordinary skill in the art to have modified the stirring mechanism which has reagent dispensed into the container at the stirring mechanism of Yamato to include the rotating mechanism which rotates the container at an incline as in Harada, the resulting combination being the nozzle of Yamato discharging the reagent at any position of the stirring mechanism including the second position, because Harada teaches that using the inclined stirring mechanism helps to agitate the reaction fluid (Harada; [35-36]) and that high speed stirring is achieved thereby providing sufficient stirring performance (Harada; [14]), and that the stirring mechanism of Harada does not impair accuracy management and has a simple configuration (Harada; [16, 19]).
As to claim 11, Yamato teaches the automatic analyzer according to claim 6, wherein the stirring mechanism is temperature-controlled (Because there is no structure being recited, the examiner is interpreting the stirring mechanism to be temperature controlled because the stirring mechanism is used in an ambient or controlled environment (i.e. a laboratory), and the environment in which the stirring mechanism is in is what controls the temperature. Yamato teaches an enclosed space in figure 1.  Further, the analyzer is capable of having its temperature controlled; see MPEP 2114).
If it is deemed that Yamato does not specifically teach that the stirring mechanism is temperature controlled, then Harada teaches the analogous art of an analyzer with a stirring mechanism which is temperature controlled  (Harada teaches a stirring mechanism with a temperature control unit; Figs. 1-3, 5-6 [36-38]). It would have been obvious to one of ordinary skill in the art to have modified the stirring mechanism of Yamato to include a temperature control unit as in Harada because Harada teaches that the temperature control unit reduces the influence of outside air temperature and improves the accuracy of temperature control (Harada; [38]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798